Title: To George Washington from Captain Henry Lee, Jr., 20 January 1778
From: Lee, Henry Jr.
To: Washington, George



Sir
[Pa.] Jany 20th 78

I am to inform your Excellency of an action, which happened this morning, between a party of the enemy’s dragoons, & my troop of horse.
They were near two hundd in number, & by a very circuitous route endeavoured to surprize me, in quarters. About day break, they appeared, we were immediately alarm’d, & manned the doors & windows. The contest was very warm; the British dragoons trusting to their vast superiority in number, attempted to force their way into the house. In this they were baffled by the bravery of my men. After having left two killed & four wounded they desisted & sheered off. We are trying to intercept them. Col. Stevens has pushed a party of infantry, to rea[c]h their rear. So well directed was the opposition, that we drove them from the stables & saved every horse. We have got the arms, some cloaks &c. of their wounded. The only damage I at present know of is slight wound received by Lt Lindsay. I am apprehensive about the patroles.
The enterprize was certainly daring, tho’ the issue of it very ignominious. I had not a soldier for each window. I have the honor to be with most perfect respect your Excellencys most Obt Hb. Servt

Heny Lee jr

